      Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KELLEY ROOKS                                          )
                                                      )
               Plaintiff,                             )
                                                      )       Case No.
                                                      )       Division
vs.                                                   )
                                                      )
                                                      )
ACQ HOLDINGS, LLC                                     )       JURY TRIAL DEMAND
     Serve Registered Agent:                          )
     Michael Rametta                                  )
     7722 Caenen St.                                  )
     Lenexa, KS 66216                                 )
                                                      )
               Defendant.                             )

                                          COMPLAINT
       Plaintiff, Kelley Rooks, by and through the undersigned counsel, states and alleges as

follows for her Complaint against the above-named Defendant, ACQ Holdings LLC:

                                    NATURE OF THE CASE
       1.      This is an action for legal and equitable relief to address the deprivation of

Plaintiff’s civil rights based on sex discrimination and race discrimination in violation of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”) and 42 U.S.C. § 1981 (“§

1981”).

       2.      Plaintiff seeks all available remedies from Defendant, including compensatory and

punitive damages, as well as her costs and reasonable attorneys’ fees as provided by law, and any

additional equitable relief the Court deems just and warranted.




                                                  1
      Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 2 of 10




                                               PARTIES

       3.      Plaintiff, Kelley Rooks is, and was at all times relevant to the allegations contained

here, a Black female resident of the State of Missouri, who worked for Defendant at its location in

Leawood, Kansas.

       4.      Defendant, ACQ Holdings LLC, is a limited liability company, organized under

the laws of the State of Kansas, that is in the business of debt collection.

       5.      ACQ Holdings LLC has two members who own more than 5% of the company.

The members of the LLC are Michael Rametta, a Kansas resident, and Timothy Robbins, also a

Kansas resident.

       6.      Defendant is a company authorized to and conducting business in the State of

Kansas, and more specifically, in Leawood, Kansas.

       7.      Defendant is, and was at all times relevant to the allegations contained here, an

“employer” as defined in Title VII and 42 U.S.C. §1981.


                                 JURISDICTION AND VENUE

       8.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, because

Plaintiff’s claims arise under federal laws.

       9.      This Court has personal jurisdiction over Defendant because it employed Plaintiff

in Kansas, conducted and transacted business in Kansas, and all or a substantial portion of the

discriminatory and wrongful acts alleged herein occurred in the State of Kansas.

       10.     Venue is proper in this Court because all or a substantial part of the alleged acts,

omissions, and occurrences giving rise to the claims alleged herein occurred at Defendant’s

business, Plaintiff’s former place of employment, in Leawood, Kansas.



                                                  2
      Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 3 of 10




                                 CONDITIONS PRECEDENT

        11.    Plaintiff timely filed her Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on or about February 12, 2021, alleging discrimination on the

basis of sex and race, against Defendant. A true and accurate copy of the Charge of Discrimination

is attached hereto as Exhibit A and incorporated herein by reference.

        12.    The EEOC issued Plaintiff a Notice of Right to Sue with respect to her Charge of

Discrimination on or about March 3, 2021. A true and accurate copy of the charge of

discrimination is attached hereto as Exhibit B and incorporated herein by reference.

        13.    This action is timely filed and Plaintiff has met all conditions precedent to filing

this action.


                                  FACTUAL ALLEGATIONS

        14.    Plaintiff began her employment with ACQ Holdings LLC on or about July 8, 2019,

in the position of full-time Customer Service Representative.

        15.    Plaintiff held the position of full-time Customer Service Representative throughout

her employment with Defendant.

        16.    During Plaintiff’s employment with Defendant, she satisfactorily performed the

duties and responsibilities of her position and did not receive written counseling or criticism.

        17.    On or about March 20, 2020, Defendant sent a company-wide email stating that the

company would be shutting down, temporarily, due to the COVID-19 pandemic.

        18.    Defendant informed its employees that all non-essential workers could seek

unemployment and that they would contact the employees when Defendant re-opened and

employees were to return to work.



                                                 3
      Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 4 of 10




       19.     The company-wide email from Defendant also stated that the company fully

intended to bring everyone back to work.

       20.     As of the date of the shut down in March 2020, there were approximately 40

employees who worked for Defendant at the Leawood, Kansas location.

       21.     Of the 40 employees who worked for Defendant at its Leawood location, 12 of the

employees were Black. Of the 12 Black employees, five (5) were Black females.

       22.     Months passed following the March 20, 2020 email from Defendant to its

employees, without Plaintiff receiving any notification to return to work.

       23.     Plaintiff became aware in the Spring and Summer of 2020, that many of the

employees had already returned to work, including several Customer Service Representatives.

       24.     Based on information and belief, Black male employees were called back to work,

as were White male and female employees.

       25.     On or about July 8, 2020, Plaintiff emailed Defendant’s Chief Operations Officer,

Brian Dampman, asking him about her return-to-work status.

       26.     In response, Mr. Dampman stated that 70% of the total work force had been brought

back and that the company would need more employees to return once it returns to its pre-

pandemic size, in terms of customers and revenue.

       27.     Mr. Dampman concluded the email by stating to Plaintiff that he would be in touch

about her return to work.

       28.     Thereafter, and during the months of August and October 2020, Plaintiff saw online

postings by the Defendant for the position of full-time Customer Service Representative. The

postings were on job-search websites as well as Defendant’s website.

       29.     Plaintiff continued to see postings for her position during February 2021.



                                                4
      Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 5 of 10




       30.     Despite Defendant needing full-time Customer Service Representatives, as

indicated in their online job postings, and Plaintiff being a good employee who was ready, willing,

and able to return to work for Defendant, Plaintiff was not contacted to return to work.

       31.     Based on information and belief, the other four Black female employees were also

not contacted about returning to their positions with Defendant.

       32.     Based on information and belief, three of the other four Black female employees

had also held the position of full-time Customer Service Representative. The other Black female

employee worked in the finance department.

       33.     During Plaintiff’s employment with Defendant, Plaintiff witnessed upper-

management treat Black female employees more harshly than any White counterparts.

       34.     The disparate treatment Plaintiff witnessed included upper-management criticizing

and berating the Black female employees in front of other employees. Other employees were not

treated in a similar fashion.

       35.     The upper-management employed by Defendant is exclusively White. There are no

Black males or females in upper-management.

       36.     Based on information and belief, Defendant has engaged in a pattern and practice

of discrimination based on sex/gender and race.

       37.     Based on information and belief, Defendant has engaged in an ongoing pattern and

practice of sex/gender and race discrimination against Plaintiff and other Black female employees.

       38.     Based on information and belief, the true reason for Plaintiff not being contacted to

return to work in her position of full-time Customer Service Representative is based on her

sex/gender and/or race, and was part of Defendant’s ongoing pattern of discrimination.




                                                  5
      Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 6 of 10




        39.     Based on information and belief, the true reason that the other Black female

employees were not contacted to return to work is based on their sex/gender and/or race, and was

part of Defendant’s ongoing pattern of discrimination.

        40.     At all times relevant herein, the individuals referenced, including but not limited to

Brian Dampman, were acting within the course and scope of their employment with Defendant, or

their actions were expressly authorized by Defendant, thereby making Defendant vicariously liable

for their actions under the doctrine of respondeat superior.

        41.     At all times relevant herein, Defendant ratified the actions of its employees and

agents, thus making Defendant liable for the actions of its employees.

        42.     As a result of the discrimination alleged herein, Plaintiff has suffered and will

continue to suffer damages, including but not limited to past and future lost wages and benefits,

and emotional distress.


                                         COUNT I
                Title VII Sex/Gender Discrimination (42 U.S.C. § 2000e et seq.)

        43.     Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        44.     During the course and scope of Plaintiff’s employment with Defendant,

Defendant’s representatives, including but not limited to Brian Dampman, while acting in the

course and scope of employment, engaged in a pattern and practice of discrimination against

Plaintiff based on her sex/gender in violation of Title VII.

        45.     By reason of Plaintiff’s sex, Defendant treated Plaintiff and other Black females

less favorably than their Black male counterparts and contemporaries.




                                                  6
      Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 7 of 10




       46.     The discrimination included Plaintiff and other Black females being subjected to

unfair and harsher criticism as compared to Black male counterparts and contemporaries.

       47.     The discrimination included Defendant failing to contact Plaintiff and other Black

female employees to return to work when Defendant resumed business operations and for months

thereafter, despite their being a need for employees to fill the positions which Plaintiff and the

other Black female employees had held prior to the March 2020 pandemic-related closure. Black

males, in contrast, were contacted to return to work.

       48.     The actions of Defendant have been discriminatory and constitute a disparity in

treatment of Plaintiff and other Black female employees, with respect to the opportunities, terms,

conditions, and privileges of employment, and constitute unlawful employment practices in

violation of Title VII.

       49.     As a direct and proximate cause of Defendant’s discrimination, Plaintiff has

incurred and will continue to incur damages, including but not limited to past and future lost wages

and benefits, and emotional distress.

       50.     The actions set forth herein were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and therefore Plaintiff is entitled to

punitive damages from Defendant, to punish and deter Defendant and others from like conduct.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

I of her Complaint for Damages, for a finding that she has been subjected to unlawful

discrimination as prohibited by 42 U.S.C. § 2000e et seq.; for an award of compensatory and

punitive damages, for costs expended, reasonable attorneys’ fees, and for such other and further

relief as this Court deems just, proper and equitable.




                                                  7
      Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 8 of 10




                                          COUNT II
                    Title VII Race Discrimination (42 U.S.C. §2000e et seq.)

        51.     Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        52.     During the course and scope of Plaintiff’s employment with Defendant,

Defendant’s representative, including but not limited to Brian Dampman, while acting in the

course and scope of employment, engaged in a pattern and practice of discrimination against

Plaintiff based on her race in violation of Title VII.

        53.     By reason of Plaintiff’s race, Defendant treated Plaintiff and other Black female

employees less favorably than their White female counterparts and contemporaries.

        54.     The discrimination included Plaintiff and other Black females being subjected to

unfair and harsher criticism as compared to White female counterparts and contemporaries.

        55.     The discrimination included Plaintiff and other Black female employees not being

contacted to return to work when Defendant resumed business operations and for months

thereafter, despite their being a need for employees to fill the positions which Plaintiff and other

Black female employees had held prior to the March 2020 pandemic-related closure. White female

employees were contacted to return to work.

        56.     The actions of Defendant have been discriminatory and constitute a disparity in

treatment of Plaintiff and other Black females, as to the opportunities, terms, conditions, and

privileges of employment, and constitute unlawful employment practices in violation of Title VII.

        57.     As a direct and proximate cause of Defendant’s discrimination, Plaintiff has

incurred and will continue to incur damages, including but not limited to lost wages and benefits,

and emotional distress.




                                                  8
          Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 9 of 10




          58.   The actions set forth herein were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and therefore Plaintiff is entitled to

punitive damages from Defendant, to punish and deter Defendant and others from like conduct.

          WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

II of her Complaint for Damages, for a finding that she has been subjected to unlawful

discrimination as prohibited by 42 U.S.C. §2000e et seq.; for an award of compensatory and

punitive damages, for costs expended, reasonable attorneys’ fees, and for such other and further

relief as this Court deems just, proper and equitable.

                                           COUNT III
                                   Violation of 42 U.S.C. §1981

          59.   Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

          60.   During the course and scope of Plaintiff’s employment, Defendant’s

representatives, agents and employees, acting within the course and scope of their employment,

engaged in a pattern of practice of intentional discrimination against Plaintiff based on her race in

the making and enforcing of a contract.

          61.   Defendant, through its representatives, agents and employees, engaged in these

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected

rights.

          62.   The actions and conduct set forth herein were outrageous and showed evil motive

or reckless indifference or conscious disregard for the rights of Plaintiff and others, and therefore

Plaintiff is entitled to punitive damages from Defendant to punish Defendant and to deter it and

others from like conduct.


                                                  9
     Case 2:21-cv-02201-JWB-ADM Document 1 Filed 04/30/21 Page 10 of 10




          63.    As a direct and proximate cause of the actions and conduct set forth herein, Plaintiff

has suffered and will continue to suffer damages including lost wages and emotional distress.

          WHEREFORE, Plaintiff prays for judgment against Defendant on Count III of her

Complaint, for a finding that she has been subjected to unlawful discrimination as prohibited by

42 U.S.C. §1981; for an award of compensatory and punitive damages; equitable relief; for her

costs expended; for her reasonable attorneys’ fees; and for such other relief as this Court deems

just, proper and equitable.

                                     JURY TRIAL DEMANDED

          Plaintiff demands a jury trial on Counts I, II and III alleged herein.


                              DESIGNATION OF PLACE OF TRIAL

          Plaintiff designates Kansas City, Kansas as the place of trial for the above referenced

matter.




                                                         Respectfully submitted,

                                                         HOLMAN SCHIAVONE, LLC

                                                     By: /s/ Kathleen E. Mannion_________
                                                        Anne Schiavone, KS Bar #19669
                                                        Kathleen E. Mannion, KS Bar #25362
                                                        4600 Madison Avenue, Suite 810
                                                        Kansas City, Missouri 64112
                                                        Telephone: 816.283.8738
                                                        Facsimile: 816.283.8739
                                                        aschiavone@hslawllc.com
                                                        kmannion@hslawllc.com
                                                        ATTORNEYS FOR PLAINTIFF




                                                    10
